Case 18-25910-EPK Doc 15 Filed 01/21/19 Paglle 1 of 4
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRIC 0F FLORIDA

www.flsb.uscourts.gov
CHAPTER 13 PLAN ilndividual Adjustmeot of Debts[

 

 

 

 

 

 

|:| Original Plan
|:| Amended Plan (Indicate lst, 2nd, etc. Amended, if applicable)
|:| Modified Plan (Indicate lst, 2nd, etc. Modified, if applicable)
DEBTOR: WOODALL, MATTHEW JOINT DEBTOR: WOODALL, TRACI CASE NO.: 18-25910-EPK
SS#: xxX-Xx- 8785 SS#: Xxx-XX-8823
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-l (C)(S), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter l3 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a
partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
out in Section III

Nonstande provisions, set out in Section VIII |:| Included |:| Not included
II. PLAN PAYMENTS. LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

|:l Included |:l Not included

 

|:l Included |:l Not included

 

 

 

 

 

A. MONTI-ILY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

l. $706.37 for months l to 60 ;
B. DEBTOR{S!' ATTORNEY'S FEE: |:| NONE l:| PRO BONO
Total Fees: $5850.00 Total Paid: $500.00 Balance Due: $5350.00
Payable $297.23 /month (Months l to § )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500.00 + $1,575.00 (M2 Value Personal Property [3]) + $775.00 (M2 Value Real Property) = $5,850.00

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: § NONE

[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

B. VALUATION OF COLLATERAL: m NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: I:| NONE

 

LF-3l (rev. 10/3/17) Page l of 4

 

 

Case 18'2591O'EPK D?)Cebib§(s): ii'p)%q)/QLJL/,Zi\;lf.;l'iaHE\E/>igi’@<§)of)/§ih4 Casenumber:18-25910-EPK

 

 

 

1_ Creditor; Smith Farm Master
Association

 

Address; c/o Kravit Law
2101 NW Corporate Blvd
Suite 4 1 0
Boca Raton, FL, 33431

 

Last 4 Digits of Account No.:

Real Property
|:|Principal Residence
|:| Other Real Property

Address of Collateral:
7510 Sally Lyn Lane
Lake Worth, FL, 33467

N/A

Value of Collateral:

Amount of Creditor's Lien:

Interest Rate: 0.00%

Check one below:

|:l Escrow is included in the monthly
mortgage payment listed in this section

|:| The debtor(s) Will pay

|:ltaxes

|:|insurance directly

 

 

$364,000.00
$2,151. 10

$117.00

 

Paymeot

Total paid in plan: $0.00

/month (Months 1 to § )

 

2. vEHIcLEs(s): § NONE

 

1_ Creditor; Santander Consumer USA

 

Address; Attn: Bankruptcy
Po Box 961245
Fort Worth, TX, 76161

 

Last 4 Digits of Account No.: 4021
VIN: 5GAKRBKD3EJ121831

 

Description of Collateral:
2014 Buick Enclave Leather 4D SUV
FWD

 

Check one below:

|:|Claim incurred 910 days or more pre-
petition

|:|Claim incurred less than 910 days pre-
petition

Value of Collateral:

Amount of Creditor's Lien:

Interest Rate: 7.25%

$10,850.00
$23,551.00

Payment
Total paid in plan: $12,967.80
/rnonth (Months §to §)

$108.95
$262.07 /rnonth (Months ito § )

 

2_ Creditor; CarMax Auto Finance

 

Address; Attn: Bankruptcy
Po Box 440609
Kennesaw, GA, 30160

 

Last 4 Digits of Account No.: 1529

VIN: 1N4AL2AP7AN553399

 

Description of Collateral:
2010 Nissan Altima S 4D Sedan

 

Check one below:

|:|Claim incurred 910 days or more pre-
petition

|:|Claim incurred less than 910 days pre-
petition

 

Value of Collateral:

Amount of Creditor's Lien:

Interest Rate: 7.25%

 

M
$6,891.00

 

Payment

Total paid in plan: $8,235.60

/month (Months §to B)

$108.95
$149.40 /month (Months §to § )

 

3. PERSONAL PROPERTY: l:| NONE

LF-31 (rev. 10/3/17)

Page 2 of 4

 

 

Case 18'2591O'EPK D?)Cebib§(s): W)%q)/QLJL/,Zi\fpriaHE\E/>WOBHLA' Casenumber:18-25910-EPK

 

 

 

1_ Creditor; Intemal Revenue Service

 

Address: POB 7346
Philadelphia, PA, 19101

 

Last 4 Digits of Account No.: N/A

Description of Collateral:
7510 Sally Lyn Lane
Lake Worth, FL, 33467

 

Check one below:

Claim incurred less than one year pre-
|:|petition

Claim incurred 1 year or more pre-
|:|petition

Value of Collateral:

Amount of Creditor's Lien:

Interest Rate:

 

5.00%

 

$36,009_05 Total paid in plan: $4,534.80
$10.01 /month (Months §to §)
$103.69 /month (Months §to § )

 

C. LIEN AVOIDANCE l:| NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

§ NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.
|:| NONE

|:| The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

M

Last 4 Digits of Account No. Description of Collateral (Address. Vehicle. etc.)

 

chen Loan Servicing

8175

Homestead Property Located At:
7510 Sally Lyn Lane
Lake Worth, FL 33467

 

Palm Beach County Tax
2' Collector

N/A

Homestead Property Located At:
7510 Sally Lyn Lane
Lake Worth, FL 33467

 

Candlewood Association

N/A

Homestead Property Located At:
7510 Sally Lyn Lane
Lake Worth, FL 33467

 

4 Chase Mortgage

5988

Homestead Property Located At:
7510 Sally Lyn Lane
Lake Worth, FL 33467

 

TREATMENT oF FEES AND PRIoRITY CLAIMS las defined in 11 U.S.c. §507 and 11 U.S.c. § 1322(a)(4)]

A.
B.
C.

D. 0THER; § NONE

TREATMENT OF UNSECURED NONPRIORITY CREDITORS
/month (Months 19 to § )

A. Pay $10.00

ADMINISTRATIVE FEES OTHER THAN DEBTORS!S|' ATTORNEY'S FEE: l:| NONE
INTERNAL REVENUE SERVICE: l:| NONE

DOMESTIC SUPPORT OBLIGATION(S): l:| NONE

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. l:| If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED:

@ NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority

creditors pursuant to 11 U.S.C. § 1322.

LF-31 (rev. 10/3/17)

Page 3 of 4

 

Case 18'2591O'EPK D?)Cebib§(s): W)%q)/QLJL/,Zi\fpriaHE\E/>Woid/§HLA' Casenumber:18-25910-EPK

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

§ NONE
vII. lNcoME TAX RETURNS AND REFUNDS: § NONE
vm. NoN-sTANDARI) PLAN PRovIsIoNs § NONE

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

/s/ Debtor January 21, 2019 /s/ Joint Debtor January 21, 2019
WOODALL, MATTHEW Date WOODALL, TRACI Date
/s/ Brian J. Cohen, Esq. January 21, 2019

Attorney with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-3l (rev. 10/3/17) Page 4 of4

